Montgomery, J.
(dissenting). The facts are sufficiently set forth in the opinion of Mr. Justice Long. I think the case should have been submitted to the jury. It was the duty of the defendant to provide a reasonably safe place for plaintiff’s intestate to work, and it can hardly be contended that it conclusively appeared on the'trial that defendant had performed this duty, in view of the fact that the motion of the train was sufficient to cause the gate to become unfastened, and Swing around so as to come in contact with any person- who happened to be riding on the rear of the train. Nor do I think that negligence of the plaintiff’s intestate, which contributed to the injury, was conclusively shown. It would not have been negligent to ride upon the fear of the train. It is true it is said that the position which decedent occupied on the rear of the train was such as to render him subject to danger, but what danger? Obviously, the danger of being thrown from his post by the motion of the car. *78But the injury to decedent did not result from this cause. Certainly the fact, if it is a fact, that he assumed such a risk as that of falling from the car, did not make him a legitimate mark for the trespass or negligence of others. I think the case falls within the principle of Gray v. Scott, 66 Penn. St. 345, in which case a car was negligently shoved over the end of a track, and killed a boy playing in the passage. The boy had been frequently • warned not to play in the passage, on account of danger from trucks and wheel-barrows; but it was held that, as he had no reason to expect harm from the cars, from being in the passage, his failure to heed the warning was not negligence contributing to the injury. See, also, section 33 of Beach on Contributory Negligence, and cases cited. I do not think it can be said, as a matter of law, that one who is riding on the rear of a train moving backward is bound to anticipate obstructions on the track. This being so, it is immaterial whether his position subjected him to other dangers than that which occasioned the injury.
I do not attempt to distinguish Glover v. Scotten, 82 Mich. 369, for the reason that I regard the case as a departure from principle.
McGrath, O. J., did not sit.